DETAILED ACTION
Pending Claims
Claims 1-21 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on November 11, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on U.S. Serial Nos. {16/408,895, 16/408,794 & 16/409,907} has been reviewed and accepted.  The terminal disclaimer has been recorded.  
Response to Amendment
The objection to claims 2-4 has been overcome by amendment.
The rejection of claims 1, 5-9, 11, 12, 14, and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been overcome by amendment.
The rejection of claims 1-5 and 9-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome by amendment.
The rejection of claim 13 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, has been overcome by amendment.
The rejection of claims 1-7 and 9-19 under 35 U.S.C. 103 as being unpatentable over Andrews (US Pat. No. 4,101,459) has been overcome by amendment.
The previously indicated allowability of claim 20 (if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph) has been rendered moot by the amendment to claim 20.
The previously indicated allowability of claim 8 (if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and to include all of the limitations of the base claim and any intervening claims) has been rendered moot by the amendment to claim 8.

Claim Objections
Claims 1-19 and 21 are objected to because of the following informalities: 
Regarding claims 1-7, 9-19, and 21, claim 1 states “A1, A2, A3 have the formula (III)”.  The claim later twice refers to “the alkylene and/or alkylene radicals A1, A2 A3”.  For improved consistency, the language “the alkylene and/or alkylene radicals” should be removed.  Claims 2-.  Appropriate correction is required.
Further regarding claims 1-7, 9-19, and 21, the relative amounts of b) and d) in claims 1-4, 6, 7, 10, 14, and 15 use “weight” and “mass” interchangeably.  For improved clarity, this relative amount limitation should state: wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least X% by weight.  Claims 5, 9, 11-13, 16-19, and 21 are objected to because they are dependent from claim 1.  Appropriate correction is required.
Further regarding claims 2-6 and 9, the language “based on based on” should be replaced with a single: based on.  Appropriate correction is required.
Further regarding claim 13, claim 13 uses “weight” and “mass” interchangeably and fails to actually present a “following percentage” for component d).  For improved clarity, the claim should state: 
The composition as claimed in Claim 1, wherein component a) is present in an amount from 30 to 95% by weight based on the total weight of the composition; wherein component b) is present in an amount from 1 to 50% by weight based on the total weight of the composition; wherein component c) is present in an amount of from 0.001 to 5% by weight based on the total weight of the composition; and wherein the composition optionally further comprises e) auxiliaries or additives in an amount of up to 48% by weight based on the total weight of the composition.
Regarding claim 8, the relative amounts b) and d) in claim 8 use “weight” and “mass” interchangeably.  For improved clarity, this relative amount limitation should state: wherein the weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight.  Appropriate correction is required.


Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, 9-19, and 21, claim 1 states “wherein R1, R2, R3 and R4 = H”.  The claim later states “where any two organic radicals selected from R1 to R5 and any radicals present in…A1, A2, A3 may also form one or more further rings”.  It is unclear how R1 to R4 could further form a further ring when they are specifically “H”.  Accordingly, it is unclear which limitation controls the scope of the claims.  Based on the amendments made to the claims, it is suggested that the claims state: where any two organic radicals present as R5, R7, R8, R9, R10, R11 or R12 optionally form one or more further rings.  Claims 2-7, 9-19, and 21 are rejected because they are dependent from claim 1.
Regarding claims 1-7, 9-19, and 21, claim 1 states “wherein R1, R2, R3 and R4 = H”.  The claim later states “wherein at least one of the radicals selected from R1 to R5 present and any 1, A2, A3 is substituted by at least one –NHR6 or –NH2 group”.  It is unclear how R1 to R4 could be substituted when they are specifically “H”.  Accordingly, it is unclear which limitation controls the scope of the claims.  Based on the amendments made to the claims, it is suggested that the claims state: wherein at least one organic radical present as R5, R7, R8, R9, R10, R11 or R12 is substituted by a –NHR6 or –NH2 group.  Claims 2-7, 9-19, and 21 are rejected because they are dependent from claim 1.
Further regarding claim 15, claim 15 refers to "The process for producing a composition according to Claim 1".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is drawn to a composition – not a process for producing a composition.  It is suggested that the claim states: A process for producing the composition according to Claim 1.
Further regarding claim 15, claim 15 recites the limitation "the saturated cyclic amine" in the process for producing a composition according to Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 21, claim 21 refers to "The process for producing a composition according to Claim 1".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is drawn to a composition – not a process for producing a composition.  It is suggest that the claim states: The composition according to Claim 1.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 15 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Both claims 15 and 21 attempt to further limit “The process for producing a composition according to Claim 1”.  However, claim 1 is drawn a composition – not a process for producing a composition.  Accordingly, claims 15 and 21 fail to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. (US Pat. No. 3,492,269) in view of Newey (US Pat. No. 2,965,609) and Shokal (US Pat. No. 2,633,458).
Regarding claim 20, Janssen et al. disclose: (20) a composition (Abstract; Examples 1-4) comprising
a) an epoxy resin (Abstract; column 2, line 64 through column 3, line 14; Examples 1-4),
b) an amine (Abstract; column 3, lines 15-23; Examples 1-4), and

where the ratio of the epoxy groups in the epoxy resin to the sum total of all NH groups in all amines is 0.5:1 to 1.5:1 (Examples 1-2: see calculation below).
The table is a calculation of the ratio of epoxy groups to NH groups (amine active hydrogens) in Examples 1-2.  Note, the molecular weight and the number of NH groups in Examples 3-4 could not be determined due to the use of tradename materials.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bis-1,4-(g-aminopropoxy)-butane:

    PNG
    media_image2.png
    83
    508
    media_image2.png
    Greyscale

Janssen et al. fail to explicitly disclose: (20) b) a cyclic amine selected from the group consisting of aminoethylpiperazine (AEP, 1-(2-aminoethyl)piperazine), 1-(3-aminopropyl) piperazine, 1-imidazolidinoethanamine, imidazolidino-N-propanamine, .alpha.-methyl-1-2 group, and compounds containing one NH group and one NH2 group (see column 1, line 65 through column 2, line 11; column 3, lines 15-23).  These amines include heterocyclic amines (see column 3, line 19).  
In light of this, Newey discloses a similar epoxy-based composition (see Example 1 in column 4, line 58 through column 5, line 6; see also “Polyether A” in column 3, lines 55-60 and column 5, line 55 through column 6, line 4 of Shokal), which is cured with an amine (see column 2, lines 3-25; Example 1 in column 4, line 58 through column 5, line 6).  The formulation of Newey also features a ratio of {the epoxy groups in the epoxy resin} to {the sum total of all NH groups (amine active hydrogens) in all amines} of 0.5:1 to 1.5:1 (see Example 1: see calculation below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    390
    383
    media_image4.png
    Greyscale

The teachings of Newey (in light of Shokal) demonstrate that aminoethylpiperazine (AEP, 1-(2-aminoethyl)piperazine) and 1-(3-aminopropyl) piperazine are recognized in the art as suitable heterocyclic amine compounds containing one NH group and one NH2 group for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy-based composition of Janssen et al. with the instantly claimed cyclic amine because: (a) the amines used by Janssen et al. include compounds containing one NH group and one NH2 group; (b) the amines used by Janssen et al. include heterocyclic amines; (c) Newey (in light of Shokal) discloses a similar epoxy-based composition, which is cured with an amine; (d) the teachings of Newey (in light of Shokal) demonstrate that aminoethylpiperazine (AEP, 1-(2-aminoethyl)piperazine) and 1-(3-aminopropyl) piperazine are recognized in the art as suitable heterocyclic amine compounds containing one NH group and one NH2 group for curing epoxy resins; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 8, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy components: (8) a), b), and c).  The primary teachings of Janssen et al. fail to explicitly disclose: (8) d) an amine not covered by the part b), wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight, and wherein the ratio of the epoxy groups in the epoxy resin to the sum total of all NH groups in all amines is 0.5:1 to 1.5:1.  However, the supporting teachings of Newey (in light of Shokal) further disclose a combination of aminoethylpiperazine (one NH group and one NH2 group) and diethylaminopropylamine (one NH2 group) in Example VII (see column 5, lines 58-68).  Due to an apparent typographical error in Newey, Example VII is formulated with either {10 pbw aminoethylpiperazine and 10 pbw diethylaminopropylamine} or {20 pbw aminoethylpiperazine and 10 pbw diethylaminopropylamine}.  Both interpretations satisfy the instantly claimed relative amounts of b) and d) and the instantly claimed ratio:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale




    PNG
    media_image4.png
    390
    383
    media_image4.png
    Greyscale

Diethylaminopropylamine:

    PNG
    media_image6.png
    224
    647
    media_image6.png
    Greyscale

In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for formulate the epoxy-based composition of Janssen et al. with the instantly claimed combination of cyclic amine b) and additional amine d) (and relative amounts thereof) because: (a) the amines used by Janssen et al. include compounds containing at least one NH group, compounds containing at least one NH2 group, and compounds containing one NH group and one NH2 group; (b) the amines used by Janssen et al. include heterocyclic amines, as well as aliphatic amines; (c) Newey (in light of Shokal) discloses a similar epoxy-based composition, which is cured with an amine; (d) the supporting teachings of Newey (in light of Shokal) further disclose a combination of aminoethylpiperazine (one NH group and one NH2 group) and diethylaminopropylamine (one NH2 group) in Example VII; (e) this exemplary formulation of Newey (in light of Shokal) demonstrates that the instantly claimed combination of amines (and relative amounts thereof) is recognized in the art as a suitable amine blend for curing epoxy resins, which falls within the parameters of Janssen et al.; and (f) it has prima facie obviousness determination.
Regarding claims 1-3, 5-7, 9, and 10, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy claims (1-3, 5-7, 9 & 10):  
The primary exemplary embodiment of Janssen et al. and the supporting exemplary embodiment of Newey (in light of Shokal) are formulated with bisphenol-A diglycidyl ether, satisfying the epoxy resin a) in claims (1-3, 5-7, 9 & 10);
The supporting exemplary embodiment of Newey (in light of Shokal) is formulated with aminoethylpiperazine, satisfying the structural limitations of cyclic amine b) in claims (1-3, 5-7, 9 & 10).  
The primary exemplary embodiment of Janssen et al. is formulated with a metal salt accelerator, satisfying the salt c) in claims (1-3, 5-7, 9 & 10);
The supporting exemplary embodiment of Newey (in light of Shokal) is formulated with diethylaminopropylamine, satisfying the amine d) in claims (1-3, 5-7, 9 & 10);
The supporting exemplary embodiment of Newey (in light of Shokal) is formulated with either 50% or 67% of b) based on the total weight of b) and d), satisfying the relative amounts of b) and d) in claims (1-3, 5-7, 9 & 10); and
The primary exemplary embodiment of Janssen et al. and the supporting exemplary embodiment of Newey (in light of Shokal) satisfy the ratio of {epoxy groups in the epoxy resin} to {the sum total of all NH groups (active amine hydrogens) in all amines} in claims (1-3, 5-7, 9 & 10).

Regarding claim 4, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy components: (4) a), b), c), and d).  The supporting exemplary embodiment of Newey (in light of Shokal) fails to disclose: (4) wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 70% by weight.  Rather, it features either 50% or 67% of b) based on the total weight of b) and d).  However, it should be noted that the focus of Newey (in light of Shokal) is on the “b)” amines, including formulations containing only amine “b)”.  In light of this, the skilled artisan would have obviously envisaged amine combinations containing equal amounts of b) and d) or amine combinations containing any major amount of b) and any minor amount of d).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Janssen et al. and Newey (in light of Shokal) with the instantly claimed relative amounts of b) and d) (at least 70% of “b)”) because: (a) the supporting exemplary embodiment of Newey (in light of Shokal) features either 50% or 67% of b) based on the total weight of b) and d); (b) the focus of Newey (in light of Shokal) is on the “b)” amines, including formulations containing only amine “b)”; and (c) in light of this, the skilled artisan would have obviously envisaged amine combinations containing equal amounts of b) and d) or amine combinations containing any major amount of b) and any minor amount of d).
Regarding claims 11, 12, and 14, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy components: (11, 12 & 14) a), b), c), and d).  The teachings of Janssen et al. (see column 3, lines 39-42; Examples 1-2) and Newey (in light of Shokal) (see column 3, lines 10-65; Example VII) disclose the use of (11, 12 & 14) further e) auxiliaries or additives.
(in light of Shokal) with the instantly claimed e) auxiliaries or additives because: (a) the primary teachings of Janssen et al. disclose the use of auxiliaries or additives; and (b) the supporting teachings of Newey (in light of Shokal) disclose the use of auxiliaries or additives.
Regarding claim 13, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy components: (13) a), b), c), d), and e) and the relative amounts of components: (13) a), b), c), and e).
Regarding claim 15, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy components: (15) a), b), c), and d) and a generic process of mixing/combining components: (15) a), b), c), and d).
Regarding claims 16-19, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy components: (16-19) a), b), c), and d).  The primary teachings of Janssen et al. disclose: (17) a casting resin comprising the composition (see column 3, lines 35-39); (18) a coating composition comprising the composition (see column 3, lines 35-39); and (19) an adhesive comprising the composition (see column 3, lines 35-39).  Furthermore, the supporting teachings of Newey (in light of Shokal) disclose: (16) a composite comprising the composition (see column 3, lines 3-38); (17) a casting resin comprising the composition (see column 3, lines 51-57); and (18) a coating composition comprising the composition (see column 3, lines 51-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the (in light of Shokal) as a composite material, a casting resin, a coating composition, and an adhesive because: (a) the primary teachings of Janssen et al. disclose a casting resin, a coating composition, and an adhesive; and (b) the supporting teachings of Newey (in light of Shokal) disclose a composite, a casting resin, and a coating composition.
Regarding claim 21, the combined teachings of Janssen et al., Newey, and Shokal are as set forth above and incorporated herein to obviously satisfy components: (21) a), b), c), and d).  Furthermore, the primary teachings of Janssen et al. explicitly disclose the use of: (21) calcium nitrate (see column 2, lines 47-53; Example 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Janssen et al. and Newey (in light of Shokal) with the instantly claimed salt c) because: the primary teachings of Janssen et al. explicitly disclose the use of calcium nitrate.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 2, 2021